Citation Nr: 0708562	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tendonitis of the 
left knee.

3. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4. What evaluation is warranted for hypertension from August 
19, 2000?

5. What evaluation is warranted for left hip chondromalacia 
from August 19, 2000?

6. What evaluation is warranted for residuals of injury to 
the thoracic spine since August 19, 2000?

7. What evaluation is warranted for fungal infection of feet 
and right thumbnail since August 19, 2000?



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina; and, a May 2002 rating 
decision of the RO in Roanoke, Virginia. The veteran's file 
was permanently transferred to the Roanoke RO in April 2002.

The rating action in January 2002 granted entitlement to 
service connection for several disabilities, including 
hypertension: left hip chondromalacia; residuals of thoracic 
injury; and a fungal infection of the feet and right 
thumbnail.  The effective date assigned for each disorder was 
from August 19, 2000.  In addition entitlement to service 
connection was denied for tendonitis of the left knee, and 
for gastroesophageal reflux disease.  The question of 
entitlement to service connection for a hearing loss was 
deferred.    
 
By rating action in May 2002 the rating assigned for 
hypertension was reduced from 20 to 10 percent disabling 
effective from May 7, 2002.  Entitlement to service 
connection for a bilateral hearing loss was denied.
 
This appeal was remanded to the RO in January 2004 for 
additional development and has now been returned to the Board 
for adjudication.  
 
Following notice of the actions taken, the appellant has 
continued to pursue his appeal for increased ratings for the 
disorders noted on the title page.  He is presumed to be 
seeking the maximum evaluation assignable per AB v. Brown, 6 
Vet. App. 35, 38 (1993).
 
 
FINDINGS OF FACT
 
1. Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.
 
2.  Tendonitis of the left knee is not shown by competent 
medical evidence to have a nexus to service.
 
3.  Gastroesophageal reflux disease, claimed as heartburn, is 
not shown by competent medical evidence to have a nexus to 
service.
 
4. The veteran's blood pressure, during the time relevant to 
this appeal, has not been manifested by a predominant 
diastolic blood pressure of 110 or more, or a predominant 
systolic pressure of 200 or more.
 
5.  From August 19, 2000, the appellant's left hip disorder 
is manifested by no more than slight hip disability and no 
limitation of motion.
 
6.  Since August 19, 2000, the appellant's thoracic disorder 
has not been manifested by either a moderate limitation of 
thoracic motion, or by evidence that forward thoracolumbar 
flexion is less than 85 degrees; or that the combined range 
of thoracolumbar motion is less than 235 degrees.  Further, 
there is no evidence of a thoracic muscle spasm, guarding, 
vertebral or localized thoracic tenderness which results in 
an abnormal gait or abnormal spinal contour; and no evidence 
of a thoracic vertebral body fracture with loss of 50 percent 
or more of the height.
 
7.  Since August 19, 2000, the appellant's fungal infection 
of the feet and right thumbnail have not been manifested by 
exfoliation, exudation, or itching; it does not involve an 
extensive area; it does not involve at least 5 percent of the 
entire body; it does not involve at least 5 percent of the 
exposed area affected, and intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs were not 
required for a total duration of six weeks during the last 
12-month period.
 

CONCLUSIONS OF LAW 
 
1.  A bilateral hearing loss was not incurred or aggravated 
in-service, and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).
 
2. Tendonitis of the left knee was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).
 
3.  Gastroesophageal reflux disease, claimed as heartburn, 
was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304.
 
4.  The criteria for a rating in excess of 10 percent for 
hypertension from August 19, 2000, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 
(2006).
 
5.  The criteria for a rating in excess of 10 percent, for 
left hip chondromalacia from August 19, 2000, have not been 
met. 38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 
5251, 5252, 5253, 5255 (2006).
 
6.  The criteria for a compensable rating for residuals of 
injury to the thoracic spine from August 19, 2000, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2006).
 
7. The criteria for a compensable rating for a fungal 
infection of the feet and right thumbnail from August 19, 
2000, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. §§ 3.102, 3.159, 4.118 Diagnostic Code 7806 (2006).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, a VA letter in July 2001, and March 
2004, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish an effective date for the 
disabilities for which increased ratings are claimed, and a 
failure to explain how ratings are assigned for the remaining 
claims for which service connection is claimed. The claims 
were readjudicated in a July 2005 supplemental statement of 
the case. The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities for which service 
connection was claimed is harmless because the claims are 
denied; likewise, the failure to provide notice of the type 
of evidence necessary to establish an effective date for the 
increased ratings claims are harmless because that claims are 
denied, and any questions pertaining to these matters are 
moot.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

I. Service connection claims

The veteran argues that he suffers from bilateral hearing 
loss, tendonitis of the left knee, and gastroesophageal 
reflux disease due to incidents or injuries sustained while 
in military service.  It is requested that the veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  
 
Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  
 
a.	Bilateral Hearing loss

The service medical records are negative for any complaints, 
treatment or diagnosis of bilateral hearing loss. The veteran 
hearing was shown to be normal for VA compensation purposes 
in service.

A February 2002 VAMC audiological examination revealed pure 
tone thresholds, in decibels, as follows:
 
 
 
 
HERTZ
 
 
Average
 
500
1000
2000
3000
4000
 
RIGHT
15
20
15
10
20
16 dB
LEFT
 10
10
5
0
20
9 dB

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 98 percent in the left ear.  
The examiner noted the puretone thresholds were within normal 
limits for compensation purpose. 
 
At a May 2002 VA ear examination, the veteran noted 
difficulty hearing with background noise.  He served in 
communications, tanks, and psychological warfare with 
subsequent noise exposure. He denied experiencing any 
significant history of civilian recreational or occupational 
noise exposure. An audiological evaluation showed pure tone 
thresholds, in decibels, as follows:
 

 
 
 
HERTZ
 
 
Average
 
500
1000
2000
3000
4000
 
RIGHT
15
15
15
10
10
13 dB
LEFT
15
15
15
10
35
19 dB

Speech recognition was 96 percent in each ear.  The examiner 
noted the puretone thresholds were normal for the right ear 
with mild impairment at 4000 Hz in the left ear.  
Tympanograms were normal indicating bilateral normal middle 
ear function.  
 
At a March 2004 VA audiological evaluation showed pure tone 
thresholds, and speech recognition values that were within 
normal limits for VA rating purposes.
  
Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. In this case, the 
veteran does not meet the requirements for impaired hearing 
for VA purposes.  Indeed, bilateral hearing loss for VA 
purposes has not been clinically demonstrated in-service, or 
subsequent to service.   

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present. Here, the medical evidence does not show that the 
veteran has a bilateral hearing loss disorder for VA 
compensation purposes.  In the absence of proof of a present 
disability, there cannot be a valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  
 
Here, there is no competent evidence of a bilateral hearing 
loss as that term is defined by 38 C.F.R. § 3.385.  While the 
March 2004 examiner noted that a mild hearing loss indicated 
at 8000 Hz in the right ear and 6000 Hz in the left ear, and 
opined that this was at least as likely to be related to 
service, these findings are not considered to be hearing loss 
disabilities for VA purposes and the veteran's bilateral 
hearing is considered to be normal.  38 C.F.R. § 3.385.  
While the appellant argues to the contrary, as a layperson, 
he is not competent to establish by his own opinion that he 
has a bilateral hearing loss disorder for VA purposes or 
relate such a disability to service. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992). Hence, the claim must be denied.
 
b.  Left knee tendonitis
The service medical records reveal complaints of knee pain in 
service in 1992, assessed as tendonitis.  A chronic left knee 
disability was not noted during the veteran's active duty 
service.
 
At a November 2001 VA examination the veteran reported 
suffering a parachute jump injury in 1997 involving his left 
shoulder, neck, mid back and left hip.  He did not complain 
of any resulting left knee injury. He reported that in 1982 
he suffered a bilateral ankle and knee injury.  However, he 
received no specific treatment, but noted continuing aching 
in the joints.  Bilateral knee examination in November 2001 
was considered entirely within normal limits.  X-ray 
examination of the left knee revealed normal findings.
 
At a February 2002 VA examination the left knee showed 
flexion to 124 degrees, and extension to 0 degrees. There was 
crepitus with flexion and extension of both knees; but, no x-
ray evidence of abnormalities.  The diagnosis was 
chondromalacia of the left knee 

At a May 2002 VA examination the veteran had no complaints 
regarding tendonitis of the left knee.  Physical examination 
revealed full left knee extension, and flexion to 130 
degrees. Patellar tenderness was noted to percussion of the 
left knee, as well as pain with lateral movement of the 
patellar bilaterally. No palpable crepitation was noted. 
 
In an April 2004 VA examination, the examiner noted no clear-
cut injury to the left knee.  The veteran was noted to have 
recently been diagnosed with a bucket-handle tear involving 
the medial meniscus.  The veteran stated that his treating 
orthopedic surgeon told him that this tear was old. The 
examiner found, however that there was no direct link between 
this bucket- handle medial meniscus tear and an in service 
injury.  The examiner opined that:
 
I would think that if he had a bucket-
handle tear of his medial meniscus, it 
certainly would have made itself manifest 
prior to this date, especially since his 
injury occurred in 1998 and his 
manifestation of the tear was in October 
of 2003.
 
Analysis
 
In this case, there is no competent evidence submitted 
showing that the veteran currently suffers from tendonitis of 
the left knee, or that any currently diagnosed left knee 
disability is related to service. Indeed, in April 2004, a VA 
examiner found no relationship with any current left knee 
disorder and service.  At best, the evidence shows a report 
of a complaint of left knee pain in 1982, prior to service, 
and after a considerable length of time, a VA examination in 
February 2002, revealing an indication of a left knee 
condition.  The Board, of course, also notes that the 
November 2001 VA examination found the left knee to be 
entirely within normal limits.  
 
As noted, none of the competent medical evidence of record 
indicates that any current left knee problem is related to 
in-service activities. Hence, the Board concludes that the 
preponderance of the evidence is against finding a link 
between any current left knee disability and the appellant's 
active duty service. Consequently, the claim of entitlement 
to service connection for tendonitis of the left knee is 
denied.
 
Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
c.  Gastroesophageal reflux disease

The service medical records do not reveal any complaints or 
treatment of gastroesophageal reflux disease in service.    

At a November 2001 VA examination the veteran reported a six 
year history of frequent heartburn for which he took Tums 
three to four times a week.  He also noted having loose stool 
two to three times a week, but took no prescription 
medications and did not receive any treatment.  He also 
reported never undergoing an upper gastrointestinal 
evaluation.  Physical examination revealed no tenderness, 
masses, hernia, organomegaly, or other abnormalities of the 
abdomen.

At a February 2002 VA examination the veteran noted that he 
reported indigestion in service.  He was informed at that 
time that he did not have reflux and was treated with 
antacids.   An upper gastrointestinal series was reported to 
show normal findings.  The diagnosis was gastroesophageal 
reflux disease, untreated.

At a VA examination in April 2004, the veteran reported a 
history of gastroesophageal reflux disease since 1994.  He 
has treated it with antacids and began using Rabeprazole in 
2003 which provided complete relief.  He reported undergoing 
a sigmoid colectomy in May 2003.  He had some weight loss at 
the time.  Physical examination revealed a well nourished 
male, with no evidence of anemia or malnutrition.  The 
diagnosis was gastroesophageal reflux disease diagnosed in 
service and treated in past with multiple medications, 
unresolved currently with use of Rabeprazole for management 
of his symptoms.

Although the VA examiner in April 2004 stated the veteran was 
diagnosed with gastroesophageal reflux disease in service, 
there is no competent evidence showing that the appellant 
complained of, was treated for, or was diagnosed with 
gastroesophageal reflux disease while on active duty. There 
is no competent evidence to support any assertions that 
gastroesophageal reflux disease is related to service. Given 
that gastroesophageal reflux disease was first documented in 
February 2002, more than a year and a half post service, and 
given that there is no competent medical evidence that 
gastroesophageal reflux disease is etiologically related to 
service, service connection must be denied. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

As above, the Board considered the appellant's arguments 
regarding the etiology of his disability; however, he is a 
layperson who is not trained in the field of medicine. Hence, 
the veteran is not competent to offer an opinion addressing 
questions involving medical diagnosis or causation as 
presented in this case. Espiritu. Without supporting medical 
evidence, the veteran's bare assertion that his 
gastroesophageal reflux disease is related to service is 
insufficient to substantiate his claim.
 
II.  Increased ratings
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
The veteran's entire history is to be considered when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluations 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).
 
The veteran's service-connected left hip and thoracic 
disorders are rated, in part, based on limitation of motion. 
In such cases, the Board must consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, swelling, incoordination, pain on 
movement, and deformity or atrophy of disuse. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59. 

The Board has reviewed all of the evidence in the claims 
file, with emphasis on the medical evidence with respect to 
the criteria for rating service-connected disorders. The 
evidence includes, but is not limited to: service medical 
records; the veteran's contentions; private medical treatment 
records; VA medical treatment records; and VA examination 
reports. The Board will summarize the relevant evidence where 
appropriate, and the analysis will focus specifically on what 
the evidence shows, or fails to show with respect to the 
claims for the increased disability ratings in question. 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 
 
a. What evaluation is warranted for hypertension from August 
19, 2000? 
 
Service medical records reveal that the veteran was first 
diagnosed with hypertension in service.
 
The veteran underwent a VA examination in November 2001.  
Physical examination revealed blood pressure readings of 
182/122, 170/179 (sic), 166/120, and 181/112.  The veteran 
reported a history of hypertension since September 1999 for 
which he has been treated with Lisinopril.  This controlled 
the condition until about seven months ago when he ran out of 
Lisinopril and has not taken medication since.  He has had 
headaches 2-3 times weekly but was unaware of any other 
cardiovascular problems.  The examination revealed normal 
cardiac size and sound with no evidence of peripheral 
vascular disease.  The diagnosis was hypertension, untreated 
at present without abnormal electrocardiogram or X-ray.
 
A May 2002 VA examination revealed blood pressure readings of 
138/100, 130/96, 153/104, and 153/94.  The diagnosis was 
hypertension with poor control without medication.  
 
At an April 2004 VA examination, the veteran related that 
since he began taking blood pressure medication his 
hypertension was much improved.  He currently was treated 
with Lisinopril.   Physical examination revealed blood 
pressure readings that were within normal limits.  In 
February 2004 blood pressure readings of  135/93, and 107/54 
had been recorded. In a second blood pressure reading the 
veteran's blood pressure readings were 140/100, 142/104, and 
138/90.  The diagnosis was hypertension with medication.

Analysis
 
Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more or 
systolic blood pressure predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating. 38 C.F.R. § 3.344(c).
 
The Board finds that the evidence of record at the time of 
the May 2002 rating decision warranted reduction of the 
assigned evaluation.  In this regard the Board points out 
that the 20 percent evaluation was assigned based on the 
blood pressure readings taken during the November 2001 VA 
examination.  At that time the veteran had not been on 
antihypertensive medication for several months.  
 
Notably, however, the May 2002 VA examination report revealed 
that the veteran's blood pressure had been lowered and it was 
now controlled by his medication. Moreover, at present the 
veteran has not been shown to exhibit a greater than 10 
percent disability as a result of his hypertension.  In this 
case, at no time since resuming his medication has the 
veteran's blood pressure readings been predominately greater 
than 110 diastolic or greater than 200 systolic.  Hence, the 
criteria for a 20 percent rating under Diagnostic Code 7101 
are not met.  
 
With respect to the veteran's statements that his 
hypertension warrants a higher rating, as there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions, his opinions 
concerning medical diagnosis do not constitute competent 
medical evidence. Espiritu; 38 C.F.R. § 3.159(a)(1).
 
The competent medical evidence of record simply does not 
support a rating higher than those assigned during the 
appellate term.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.
 
b. What evaluation is warranted for left hip chondromalacia 
from August 19, 2000?
 
At a November 2001 VA examination, the veteran reported daily 
pain in the left hip with a popping sensation with ambulation 
for which he occasionally took over the counter medications.  
The examiner noted crepitus and tenderness over the lateral 
aspect of the joint which was aggravated by passive flexion 
of the joint.  Flexion was to 115 degrees, external rotation 
was to 50 degrees, and internal rotation was to 30 degrees.  
Abduction and adduction were painful but normal to 25 
degrees; and to 45 degrees. The diagnosis was chondromalacia, 
left hip without x-ray evidence of degenerative joint disease 
(DJD).

At a VA examination conducted in February 2002, the left hip 
was x-rayed and no abnormality was found.  Range of motion of 
the hips was full.  A left hip disorder was not diagnosed.

At a VA examination conducted in May 2002, the veteran 
reported constant aching left hip pain.  He walked with a 
limp.  He did not use crutches, a cane, or braces to 
ambulate.  The examiner noted left hip flexion to 90 degrees 
with discomfort.  The diagnosis was chronic left hip pain 
with impaired ambulation.

At a VA examination conducted in April 2004, the claims file 
was reviewed and the examiner noted a history of left hip 
treatment.  The veteran claimed persistent pain localized to 
the greater left hip trochanteric area which was worse on 
damp days.  He experienced popping from time to time and 
occasional swelling.  Physical examination revealed left hip 
tenderness on the lateral aspect.  There was a full range of 
motion with some pain on motion. X-rays revealed no 
abnormality except for small calcifications on the lateral 
aspect of the acetabulum.  The diagnosis was left greater 
trocanter bursitis.    

Analysis

The veteran's left hip disability is rated 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5255 for femur impairment 
and malunion with slight knee or hip disability.  A 20 
percent rating is in order for moderate disability.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5252, a 20 percent rating is 
authorized when flexion of the thigh is limited to 30 
degrees.  

The pertinent evidence of record, to include multiple VA 
examinations reveals no evidence of nonunion of the femur. 
Hence, an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 is not warranted. Further, inasmuch as 
the evidence is not reflective of limitation of motion severe 
enough to warrant even a zero-percent rating under Diagnostic 
Code 5252, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-
98, and VAOPGCPREC 9-2004, are not application in this 
instance, and separate evaluations for extension and flexion 
are not in order.

Remaining for consideration is whether any further schedular 
increase disablement is warranted on the basis of 38 C.F.R. 
§§ 4.40, 4.45, 4.59. Such regulations provide that the rating 
for a musculoskeletal disorder based on limitation of motion 
should reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. When assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement. DeLuca, 8 
Vet. App. at 206-7.

Here, however, there is no evidence that the left hip 
disorder is manifested by disuse atrophy, or skin changes. 
Moreover, the assignment of a 10 percent evaluation for this 
disorder is an acknowledgement by VA that the appellant is 
impaired. VanHoose v. Brown, 4 Vet. App. 361 (1993). Hence, 
in the absence of greater objective pathology or behavioral 
changes during motion, the Board finds that an increased 
rating is not warranted under DeLuca.
 
c. What evaluation is warranted for residuals of injury to 
the thoracic spine since August 19, 2000?
 
At a November 2001 VA examination the veteran reported pain 
in the lower cervical region consisting of recurring soreness 
on bending his neck, requiring no medication, and no 
radiation symptoms were described.  Physical examination 
revealed that the thoracic spines was entirely within normal 
limits.  November 2001 X-rays of the cervical and low back 
spine, were normal.  Physical examination of the cervical 
spine revealed a full range of motion.  

At a May 2002 VA examination, range of motion of the cervical 
spine was flexion to 30 degrees; bilateral lateral bending 
was to 15 degrees; forward elevation of the shoulders was to 
160 degrees; and backward extension was to 30.  Adduction and 
abduction were normal. The diagnosis was mechanical lumbar 
spine pain, unresolved.  

At an April 2004 VA examination the examiner reviewed the 
claims file.  Physical examination revealed no outward 
abnormality of the thoracic spine.  There were no spasms, but 
there was very mild tenderness along the left perithoracic 
muscles.  There was full range of motion of the thoracic and 
lumbar spines with some complaints pain on flexion and 
extension.  There was no thoracic kyphosis.  X-rays revealed 
well aligned vertebrae, no sign of degenerative disk disease, 
no bridging osteophytes, and no evidence of thoracic 
effusion.  The impression was pain with thoracic spine which 
by all indication was myofascial in nature.  No evidence of 
unfavorable ankylosis involving thoracic spine and no 
limitation of motion of the lumbar spine was revealed.

Analysis

During the pendency of this case, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003). As such, only the old rating 
criteria may be applied to the period prior to September 26, 
2003, and only the new criteria may be applied to the period 
on and after that date.  Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003).

The RO evaluated the veteran's residuals of injury to the 
thoracic spine under 38 C.F.R. § 4.71a, Diagnostic Code 5291 
analogously to limitation of motion of the dorsal spine, with 
an assigned noncompensable evaluation.  Prior to September 
26, 2003, a noncompensable rating was warranted for a slight 
limitation of dorsal (thoracic) spine motion, and a 10 
percent rating was appropriate for a moderate or severe 
limitation of dorsal motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).
The 2003 amendment to 38 C.F.R. § 4.71a (i.e., the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243.  Under the revised General Rating Formula for 
Diseases and Injuries of the Spine; with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 38 C.F.R. § 4.71a 
(2006).
 
The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, Plate V, and Note (2) 
(2006).
 
The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine. 
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule. See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).
 
The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2006).
 
In this case, the Board finds that a compensable rating is 
not warranted for the veteran's service-connected thoracic 
spine disorder under either the former or revised criteria, 
because the competent medical evidence reflects there is no 
current impairment attributable to this disability, nor is 
there any demonstrable deformity of a vertebral body.
 
In this regard, the April 2004 VA examination specifically 
found that the veteran did not have any limitation of motion, 
weakness, or sensory/neurological deficit attributed to this 
disability. Rather, the veteran's pain was judged to be 
myofascial in nature. Consequently, the preponderance of the 
evidence is against the assignment of a compensable rating 
based upon limitation of motion under either former 
Diagnostic Code 5291 or the current General Rating Formula 
for Diseases and Injuries of the Spine.
 
There were no outward abnormalities of the thoracic spin, no 
spasms, and only very mild tenderness along the left 
perithoracic muscles.  There was a full range of motion of 
the thoracic spine, and x-rays revealed well aligned 
vertebrae, no sign of degenerative disc disease, no bridging 
osteophytes, and no evidence of thoracic effusion.  
 
A compensable rating is also not warranted under former 
Diagnostic Code 5291 as no more than slight limitation of 
thoracic spine motion was demonstrated.  The evidence on file 
for the period prior to September 26, 2003, shows that 
physical examination revealed that the thoracic spine was 
within normal limits, and x-rays were normal.  Thus the 
criteria for a compensable rating were not met.
 
The Board acknowledges that the veteran has complained, in 
part, of pain due to the service-connected thoracic spine 
disability. However, as noted above, he is not competent to 
ascribe symptoms to a particular cause. Espiritu. In short, 
the medical evidence of record does not link the veteran's 
complaints of pain to the thoracic spine disability.
 
In view of the foregoing, the preponderance of the competent 
medical evidence reflects that the veteran has no current 
impairment attributable to the service-connected thoracic 
spine disability. Consequently, he does not meet or nearly 
approximate the criteria for a compensable rating under any 
of the potentially applicable former diagnostic codes, or any 
current diagnostic code.
 
DeLuca considerations
 
In evaluating the thoracic disability, the Board is cognizant 
of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
well as the holding in DeLuca. However, the medical record, 
including the April 2004 VA examiner's report, reflects that 
his complaints of pain are myofascial, and not skeletal in 
nature.  
 
The competent medical evidence shows that the veteran has no 
impairment attributable to his service-connected thoracic 
spine disability.  Staged ratings are therefore not 
warranted.



d. What evaluation is warranted for fungal infection of feet 
and right thumbnail since August 19, 2000?
 
At a November 2001 VA examination, the veteran reported a 
fungus infection of his right thumbnail and previously of his 
feet and toenails. The feet cleared with medication but he 
continued to have deterioration of the right thumbnail 
primarily from a cosmetic view.  Examination revealed a nail 
trimmed slightly shorter than normal with mild desquamation 
around the base of the nail but otherwise normal.  The 
examiner noted no functional and very little cosmetic 
deficit.  The diagnoses were history of fungus infection, 
bilateral feet, resolved; and fungus infection right 
thumbnail, under treatment.
 
At a February 2002 VA examination, the examiner noted that 
the veteran's fingernails showed no abnormalities upon 
examination.
 
At an April 2004 VA examination, the veteran reported 
developing a skin eruption and a fungal infection of both 
feet and the nails of his hands and feet in South America in 
1997.  These resolved two years ago without any treatment.  
Except for the right thumbnail which has remained fungal 
despite oral treatments.  It becomes darkened in color and 
sometimes the nail grows out normal and then may again recur. 
 The examiner noted that there were no residual whatsoever of 
the toes for the last 2-3 years.  There was a residual of the 
right thumbnail with notable onychomycosis which was not 
considered disabling in any way.  The examiner noted that the 
thumbnail did not appear to be significantly discolored.  He 
was on oral medication for fungal infection.
 
Criteria 
 
The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  As 
such, only the old rating criteria may be applied to the 
period prior to August 30, 2002, and only the new criteria 
may be applied to the period on and after that date.  Kuzma.

Under the schedular provisions in effect prior to August 30, 
2002, a noncompensable evaluation was warranted for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent evaluation 
was warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 
 
Under the revised criteria, in effect from August 30, 2002, a 
 noncompensable rating is warranted for dermatitis or eczema 
in which less than 5 percent of  the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12 month period. A 
10 percent rating is warranted for dermatitis or eczema in 
which at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks during the last 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).
 
Analysis
 
After a careful review of the evidence of record, it is found 
that a compensable evaluation is not warranted. There is no 
indication in the record, to include the VA examinations 
conducted in November 2001, February 2002, and April 2004,  
or in dermatology clinical intake notes, that the veteran's 
disorder was manifested by exfoliation, exudation or itching, 
involving an extensive area. He only has fungus presently on 
the right thumbnail.  
 
Further, there is no suggestion in the examination reports, 
or clinical records that the veteran had more than slight 
onychomycosis on a small area, and lees than 5 percent of the 
entire body or of the exposed areas were affected.  In 
addition it did not appear that more than topical therapy was 
required during the past 12 month period.  The veteran 
therefore is appropriately compensated with the 
noncompensable evaluation assigned pursuant to DC 7806.  
Therefore, the evidence is against finding that a compensable 
evaluation was warranted at any time from August 19, 2000.  
Accordingly, the benefit sought on appeal are denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disorder is denied.

Entitlement to service connection for tendonitis of the left 
knee is denied.

Entitlement to service connection for GERD is denied.

Entitlement to a rating in excess of 10 percent for the 
period from August 19, 2000 for hypertension is denied. 
Entitlement to a compensable rating for left hip 
chondromalacia from the period from August 19, 2000 is 
denied. 
Entitlement to a compensable rating for residuals of a 
thoracic spine injury for the period from August 19, 2000 is 
denied. 
Entitlement to a compensable rating for fungal infection of 
the feet and right thumbnail for the period from August 19, 
2000 is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


